DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 13, 16-19 and 25 are pending. 
Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 16-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ((CN101491295 A; as provided by the applicant on IDS dated 11/14/2019; Machine translation has been used for this rejection).
Determining the scope and contents of the prior art
Zhang discloses a process feeding farm animal, such as chicken, piglets (mammal) etc. by providing a feed with a natural feed additive composition comprising baicalin and solid vehicle such as sugar terpene, curcuma powder, mineral salt (such as calcium carbonate calcium hydrophosphate etc. (see examples 2 and 4); starch, dextrin lactose etc. (Claim and examples). The cited prior art further discloses mixing above additive composition 0.1-5% with common feed of different animals such as chicken, piglets, fish. The cited prior art further provide examples, embodiment 6, wherein 9 g of baicalin is mixed with solid vehicles total of  174g; therefore total amount by weight 174+9=183g =100%; therefore % of baicalin=4.91% by weight. For example- if feed additive is made according to embodiment 6 of the prior art and 0.1 % of the additive (which contain 4.91% or 9g of baicalin; 0.1 % of the additive will contain 9mg of baicailin) is added to make final feed, the final feed will contain 9mg of baicalin. If such feed will be given to a piglet weighing 10 Kg, delivery of baicailin will be 0.9mg/Kg. The cited prior art further teaches that baicailin has an inhibiting effect on several virus (virus infection in animals may cause distress because of infection or sickness etc.) (description, page 1). 
Ascertaining the differences between the prior art and the claims at issue
Zhang teaches feeding baicalin, such as 9mg etc. mixed with a common feed to feed farm animals, such as chicken, piglet etc. However, the cited prior art is silent about giving feed to lactating cow or sow, thereby increasing lactation compared to animals not having baicalin; and weight of the farm animal having the feed such as 9mg of baicalin. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of weight of the farm animal having the feed such as 9mg of baicalin, Zhang teaches feeding baicalin, such as 9mg etc. mixed with a common feed to feed farm animals, such as chicken, piglet etc. If such feed will be given to a piglet weighing 10 Kg, delivery of baicailin will be 0.9 mg/Kg.  Further, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the dose may be adjusted, such as 1mg etc.   This is because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that the recited parameter baicalin is recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Further, to grow healthy animal, a person of ordinary skill in the art would have been motivated to optimize the range of baicalin to achieve the result. Thus the cited prior art meets limitation of the instant claims.
With regard to giving the feed to lactating cow or sow and thereby increasing lactation compared to animals not having baicalin- Zhang teaches feeding baicalin, such as 9mg etc. mixed with a common feed to feed farm animals, such as chicken, piglet etc. Thus based on the guidance provided by Zhang, it would have been prima facie obvious to a person of ordinary skill in the art that baicalin may be added to the feed of any farm animal, such as piglet (as taught by the cited prior art) or sow or cow etc. to inhibit disease causing virus leading to distress in animals. Since the cited prior art teaches same feed with baicalin and same method of feeding with same dosage as in the instant claims, its effect on disease causing virus, lactation etc. in any lactating farm animal is expected to be the same as in the instant claims. Thus the cited prior art meets limitation of the instant claims.

Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Zhang teaches feeding baicalin, such as 9mg etc. mixed with a common feed to feed farm animals, such as chicken, piglets etc.  
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the dose may be adjusted depending on the sickness of animals or probability of increased chances of sickness etc. as   taught by the cited prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.
Response to Arguments
Applicant’s amendment and remarks, filed on 12/30/2020, has been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JIANG SHAOJIA can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623